DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                                 FOURTH DISTRICT

THE BANK OF NEW YORK MELLON f/k/a THE BANK OF NEW YORK,
                     AS TRUSTEE,
                       Appellant,

                                       v.

      DONALD MILLER, MARY T. MILLER and OCEAN PEARL II
                HOMEOWNER’S ASSOCIATION,
                         Appellees.

                                 No. 4D18-2820

                                 [June 20, 2019]

   Appeal from the Circuit Court for the Nineteenth Judicial Circuit,
Indian River County; Paul B. Kanarek, Judge; L.T. Case No. 312013 CA
000481.

  Brendan I. Herbert and Steven J Brotman of Locke Lord LLP, West Palm
Beach, for appellant.

  No brief filed for appellee.

PER CURIAM.

  Affirmed.

DAMOORGIAN, LEVINE and KUNTZ, JJ., concur.

                            *           *          *

  Not final until disposition of timely filed motion for rehearing.